Citation Nr: 1545004	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  09-34 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected pes planus.

2.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which declined to reopen previously denied claims for service connection for left and right ankle disabilities.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in September 2012.  A copy of the hearing transcript is of record.  The matter was then remanded for additional development in February 2014.  Following completion of this development, the Board reopened these previously denied claims and remanded them for yet further development in April 2015.


FINDING OF FACT

The Veteran does not have a current left or right ankle disability.


CONCLUSION OF LAW

The criteria for service connection for left or right ankle disabilities have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a March 2010 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  An additional letter in March 2014 notified the Veteran of the criteria for establishing service connection on a secondary basis.  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and, to the extent possible, provide opinions regarding the nature and etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Here, the Veteran contends that he has left and right ankle disabilities that were incurred in service, or alternatively, secondary to his service-connected bilateral pes planus.  Private treatment records dated October 2012 reflect an assessment of ankle arthralgia.  Additional private records from December 2014 through 2015 reflect diagnoses of bilateral ankle degenerative joint disease (arthritis).

However, VA examinations from April 2014 and August 2015 found that there was no current disability for either ankle.  The April 2014 VA examiner stated that x-rays conducted during the examination demonstrated no fracture, dislocation, or soft-tissue swelling.  Acknowledging the Veteran's pes planus, he stated that, depending on the cause of flatfoot, a patient may experience ankle pain due to various mechanisms, but such symptoms are not a diagnosis.

The August 2015 examiner similarly found no indication of arthritis, based on negative x-rays from his examination and the prior April 2014 VA examination.  He further indicated that it is unknown how the private physician diagnosed bilateral arthritis in December 2014, as there is no indication she performed an MRI, which would be more specific than the negative x-rays generated during the VA examinations.  Similarly, he explained that the December 2012 "diagnosis" of arthralgia was not a diagnosis, but a statement of a symptom, namely pain in the ankle.  The VA examiner noted that the private physician who provided the assessment of arthralgia separately assessed "pain in limb," which is very non-specific.  The examiner concluded by noting that while the Veteran had symptoms, there was no objective evidence of an ankle condition.  Ankle pain was due to the Veteran's bilateral foot osteoarthritis, in part based on the Veteran's report that the pain in his ankles was the same pain he described as occurring in his feet.

The Board notes that there is additional evidence in the record to indicate that the Veteran's ankle pain is not due to a disability of the ankles, but rather is associated with his service-connected bilateral foot conditions.  During a July 1971 VA examination, the Veteran complained of foot and ankle trouble, but the only diagnosis rendered was pes planus.  In February 1993, the Veteran complained of bilateral ankle pain for 20 years.  However, x-rays of the ankles were normal, and the assessment was pes planus.  Private records dated February 1998 show the Veteran complained of being "bothered" by his ankles.  He was diagnosed with flat feet and "bilateral ankle pain - possibly related."  In February 2007, the Veteran was seen at a VA facility for painful flat feet, and reported that most of his pain was in his ankles.  The treating physician attributed this pain to a severe flat foot deformity and a limb length inequality.

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if a condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  While the Board has considered the diagnoses of arthralgia and degenerative joint disease rendered during the appeal period, these do not establish a current disability.  As stated by the August 2015 VA examiner, "arthralgia" is not a diagnosis, but merely a statement of a symptom.  See also Dorland's Illustrated Medical Dictionary 152 (31st ed. 2007) (defining arthralgia as pain in a joint).  Pain, alone, is not a disability for the purpose of VA disability compensation.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying disability, does not in and of itself constitute a disability for which service connection may be granted).

In addition, while the Veteran was diagnosed with bilateral ankle degenerative joint disease in December 2014, the August 2015 examiner noted that degenerative joint disease was a radiologic diagnosis.  As it was not present on current x-rays, or x-rays conducted in April 2014, it was unclear how this diagnosis was reached.  Given the negative x-ray findings both prior to and subsequent to the private diagnosis, the Board finds that degenerative joint disease has not been established during the appeal period, as there is objective evidence to support this conclusion and no objective evidence to support the December 2014 diagnosis.

In light of the above, the evidence does not reflect a current right or left ankle disability during the appeal period.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Therefore, the claims must be denied.


ORDER

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


